

 
AOXIN TIANLI GROUP, INC.
2014 Share Incentive Plan
 
RESTRICTED STOCK AWARD AGREEMENT
 
THIS RESTRICTED STOCK AWARD AGREEMENT, (this “Agreement”), dated as of February
3, 2015 (the “Date of Grant”), is made by and between Aoxin Tianli Group, Inc.,
a company organized under the laws of the British Virgin Islands  (the
“Company”), and Ping Wang (the “Grantee”).
 
WHEREAS, the Company has adopted the Aoxin Tianli Group, Inc. 2014 Share
Incentive Plan (the “Plan”), pursuant to which the Company may grant Restricted
Stock Awards;
 
WHEREAS, the Company desires to grant to the Grantee the number of shares of
Restricted Stock provided for herein;
 
NOW, THEREFORE, in consideration of the recitals and the mutual agreements
herein contained, the parties hereto agree as follows:
 
Section 1. Grant of Restricted Stock Award
 
(a) Grant of Restricted Stock. The Company hereby grants to the Grantee
200,000 shares (the “Shares”) of Restricted Stock (the “Award”) on the terms and
conditions set forth in this Agreement and as otherwise provided in the Plan.
 
(b) Incorporation of Plan; Capitalized Terms. The provisions of the Plan are
hereby incorporated herein by reference. Except as otherwise expressly set forth
herein, this Agreement shall be construed in accordance with the provisions of
the Plan and any capitalized terms not otherwise defined in this Agreement shall
have the definitions set forth in the Plan. The Compensation Committee of the
Board of Directors (the “Committee”) shall have final authority to interpret and
construe the Plan and this Agreement and to make any and all determinations
thereunder, and its decision shall be binding and conclusive upon the Grantee
and his/her legal representative in respect of any questions arising under the
Plan or this Agreement.
 
Section 2. Terms and Conditions of Award
 
The grant of Restricted Stock provided in Section 1(a) shall be subject to the
following terms, conditions and restrictions:
 
(a) Ownership of Shares. Subject to the restrictions set forth in the Plan and
this Agreement, the Grantee shall possess all incidents of ownership of the
Shares of Restricted Stock granted hereunder, including, without limitation,
(i) the right to vote such Shares of Restricted Stock, and (ii) subject to
Section 2(b), the right to receive dividends with respect to such Shares of
Restricted Stock (but only to the extent declared and paid to holders of Common
Shares by the Company in its sole discretion), provided, however, that any such
dividends shall be treated, to the extent required by applicable law, as
additional compensation for tax purposes if paid on Restricted Stock.
 
(b) Dividends. Any dividends with respect to Restricted Stock (whether such
dividends are paid in cash, stock or other property) (i) shall be subject to the
same restrictions (including the risk of forfeiture) as the Restricted Stock
with regard to which they are issued; (ii) shall herein be encompassed within
the term “Restricted Stock”; (iii) may be held by the Company for the Grantee
prior to vesting; and (iv) if so held by the Company, shall be paid or otherwise
released to the Grantee, without interest, promptly after the vesting of the
Restricted Stock with regard to which they were issued. If dividends are
released to the Grantee prior to the vesting of the Restricted Stock with regard
to which they were issued, and such Restricted Stock fails to vest and is
forfeited for any reason, Grantee shall return or repay such dividends to the
Company, without interest, promptly following the forfeiture event.
 
 
 

--------------------------------------------------------------------------------

 
 
(c) Restrictions. The Shares shall be subject to the following restrictions:


 
1.
The Shares shall be subject to the restriction on resale applicable to
Affiliates (as defined in Rule 405 of the Securities Act of 1933, as amended
(the “Securities Act”)) and the certificates evidencing the Shares shall be
endorsed with a legend to such effect, and in addition, none of the Shares may
be sold prior to the filing by the Company with the Securities and Exchange
Commission of its Annual report on Form 10-K for the fiscal year ended December
31, 2014 or at a price per share of less than $2.20 (subject to adjustment in
the event of stock splits or similar organic changes).
 

 
2.
60,000 of the Shares shall not vest until the first anniversary of the Date of
Grant subject to the fulfillment by the Grantee of performance criteria
established by the Committee, as determined by the Committee based upon an
evaluation prepared in accordance with criteria specified by the Committee.
 

 
3.
An additional 60,000 of the Shares shall not vest until the second anniversary
of the Date of Grant subject to the fulfillment by the Grantee of performance
criteria established by Committee, as determined by the Committee based upon an
evaluation prepared in accordance with criteria specified by the Committee.



The Restricted Stock and any interest therein, may not be sold, assigned,
transferred, pledged, hypothecated or otherwise disposed of (each, a
“Transfer”), except by will or the laws of descent and distribution, during any
period of time during which the Transfer of such Restricted Stock is restricted
hereunder. Any attempt to Transfer any Restricted Stock in contravention of the
above restriction shall be null and void and without effect.
 
(d) Certificate; Book Entry Form; Legend. The Company shall issue the Shares of
Restricted Stock either (i) in certificate form or (ii) in book entry form,
registered in the name of the Grantee, with legends, or notations, as
applicable, referring to the terms, conditions and restrictions applicable to
the Award. The Grantee agrees that any certificate issued for Restricted Stock
prior to the lapse of any outstanding restrictions relating thereto shall be
inscribed with the following legend:
 
“This certificate and the shares of stock represented hereby are subject to the
terms and conditions, including forfeiture provisions and restrictions against
transfer (the “Restrictions”), contained in the Aoxin Tianli Group, Inc. 2014
Share Incentive Plan, as amended, and an agreement entered into between the
registered owner and the Company. Any attempt to dispose of these shares in
contravention of the Restrictions, including by way of sale, assignment,
transfer, pledge, hypothecation or otherwise, shall be null and void and without
effect.”
 
(e) Lapse of Restrictions. Subject to Section 2(f) below, upon the lapse of
restrictions relating to any Shares of Restricted Stock, the Company shall, as
applicable, either remove the notations on any such Shares of Restricted Stock
issued in book-entry form or deliver to the Grantee or the Grantee’s personal
representative a stock certificate representing a number of Common Shares, free
of the restrictive legend described in Section 2(d), equal to the number of
Shares of Restricted Stock with respect to which such restrictions have lapsed.
If certificates representing such Restricted Stock shall have theretofore been
delivered to the Grantee, such certificates shall be returned to the Company,
complete with any necessary signatures or instruments of transfer prior to the
issuance by the Company of such unlegended Common Shares.
 
(f) Termination of Employment. Notwithstanding Section 2(c), in the event of the
termination of the Grantee’s employment or service with the Company or any
subsidiary of the Company for any reason prior to the lapsing of restrictions in
accordance with Section 2(e) with respect to any portion of the Restricted Stock
granted hereunder, such portion of the Restricted Stock held by the Grantee
shall be automatically forfeited by the Grantee as of the date of termination.
 
Any Shares of Restricted Stock forfeited pursuant to this Agreement shall be
transferred to, and reacquired by, the Company without payment of any
consideration by the Company, and neither the Grantee nor any of the Grantee’s
successors, heirs, assigns or personal representatives shall thereafter have any
further rights or interests in such Shares. If certificates for any such Shares
containing restrictive legends shall have theretofore been delivered to the
Grantee (or his/her legatees or personal representative), such certificates
shall be returned to the Company, complete with any necessary signatures or
instruments of transfer.
 
(g) Corporate Transactions. The following provisions shall apply to the
corporate transactions described below:
 
(i) In the event of a proposed dissolution or liquidation of the Company, the
Award will terminate and be forfeited immediately prior to the consummation of
such proposed transaction, unless otherwise provided by the Committee.
 
(ii) In the event of a proposed sale of all or substantially all of the assets
of the Company, or the merger of the Company with or into another corporation,
the Award shall be assumed or substituted with an equivalent award by such
successor corporation, parent or subsidiary of such successor corporation;
provided that the Committee may determine, in the exercise of its sole
discretion, that in lieu of such assumption or substitution, the Award shall be
vested and non-forfeitable and any conditions or restrictions on the Award shall
lapse, as to all or any part of the Award, including Shares as to which the
Award would not otherwise be non-forfeitable.
 
 
 

--------------------------------------------------------------------------------

 
 
(h) Income Taxes. Except as provided in the next sentence, the Company shall
withhold and/or reacquire a number of Shares having a Fair Market Value equal to
the taxes that the Company determines it is required to withhold under
applicable tax laws with respect to the Restricted Stock (with such withholding
obligation determined based on any applicable minimum statutory withholding
rates), in connection with the vesting of the Restricted Stock. In the event the
Company cannot (under applicable legal, regulatory, listing or other
requirements) satisfy such tax withholding obligation in such method, the
Grantee makes a Section 83(b) election pursuant to Section 2(i) below, or the
parties otherwise agree in writing, then the Company may satisfy such
withholding by any one or combination of the following methods: (i) by requiring
the Grantee to pay such amount in cash or check; (ii) by deducting such amount
out of any other compensation otherwise payable to the Grantee; and/or (iii) by
allowing the Grantee to surrender Common Shares of the Company which (a) in the
case of shares initially acquired from the Company (upon exercise of a stock
option or otherwise), have been owned by the Grantee for such period (if any) as
may be required to avoid a charge to the Company’s earnings, and (b) have a Fair
Market Value on the date of surrender equal to the amount required to be
withheld. For these purposes, the Fair Market Value of the Shares to be withheld
or repurchased, as applicable, shall be determined on the date that the amount
of tax to be withheld is to be determined.
 
(i) Section 83(b) Election. The Grantee hereby acknowledges that he or she may
file an election pursuant to Section 83(b) of the Code to be taxed currently on
the fair market value of the Shares of Restricted Stock (less any purchase price
paid for the Shares), provided that such election must be filed with the
Internal Revenue Service no later than thirty (30) days after the grant of such
Restricted Stock. The Grantee will seek the advice of his or her own tax
advisors as to the advisability of making such a Section 83(b) election, the
potential consequences of making such an election, the requirements for making
such an election, and the other tax consequences of the Restricted Stock award
under federal, state, and any other laws that may be applicable. The Company and
its affiliates and agents have not and are not providing any tax advice to the
Grantee.
 
Section 3. Miscellaneous
 
(a) Notices. Any and all notices, designations, consents, offers, acceptances
and any other communications provided for herein shall be given in writing and
shall be delivered either personally or by registered or certified mail, postage
prepaid, which shall be addressed, in the case of the Company to the Chief
Executive Officer of the Company at the principal office of the Company and, in
the case of the Grantee, to the Grantee’s address appearing on the books of the
Company or to the Grantee’s residence or to such other address as may be
designated in writing by the Grantee. Notices may also be delivered to the
Grantee, during his or her employment, through the Company’s inter-office or
electronic mail systems.
 
(b) No Right to Continued Employment. Nothing in the Plan or in this Agreement
shall confer upon the Grantee any right to continue in the employ of the Company
or any subsidiary of the Company, or shall interfere with or restrict in any way
the right of the Company or any subsidiary of the Company ,which is hereby
expressly reserved, to remove, terminate or discharge the Grantee at any time
for any reason whatsoever, with or without Cause and with or without advance
notice.
 
(c) Bound by Plan. By signing this Agreement, the Grantee acknowledges that
he/she has received a copy of the Plan and has had an opportunity to review the
Plan and agrees to be bound by all the terms and provisions of the Plan.
 
(d) Imposition of Other Requirements. If the Grantee relocates to another
country after the Date of Grant, the Company reserves the right to impose other
requirements on the Grantee’s participation in the Plan, to the extent the
Company determines it is necessary or advisable in order to comply with local
law or facilitate the administration of the Plan, and to require the Grantee to
sign any additional agreements or undertakings that may be necessary to
accomplish the foregoing.
 
 
 

--------------------------------------------------------------------------------

 
 
(e) Successors. The terms of this Agreement shall be binding upon and inure to
the benefit of the Company, its successors and assigns, and of the Grantee and
the beneficiaries, executors, administrators, heirs and successors of the
Grantee.
 
(f) Invalid Provision. The invalidity or unenforceability of any particular
provision thereof shall not affect the other provisions hereof, and this
Agreement shall be construed in all respects as if such invalid or unenforceable
provision had been omitted.
 
(g) Modifications. No change, modification or waiver of any provision of this
Agreement shall be valid unless the same is in writing and signed by the parties
hereto.
 
(h) Entire Agreement. This Agreement and the Plan contain the entire agreement
and understanding of the parties hereto with respect to the subject matter
contained herein and therein and supersede all prior communications,
representations and negotiations in respect thereto.
 
(i) Governing Law. This Agreement and the rights of the Grantee hereunder shall
be construed and determined in accordance with the laws of the British Virgin
Islands.
 
(j) Headings. The headings of the Sections hereof are provided for convenience
only and are not to serve as a basis for interpretation or construction, and
shall not constitute a part, of this Agreement.
 
(k) Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.
 
By Grantee’s signature and the signature of the Company’s representative below,
or by Grantee’s acceptance of this Award through the Company’s online acceptance
procedure, this Agreement shall be deemed to have been executed and delivered by
the parties hereto as of the Date of Grant.
 

 
AOXIN TIANLI GROUP, INC.
       
By:
/s/ Jun Wang     Jun Wang    Its: Chief Financial Officer




       
Signature:
/s/ Ping Wang         Printed Name:  Ping Wang      

 